Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2022

                                      No. 04-21-00517-CV

        IN THE INTEREST OF J.S.R., J.A.R. JR., A.A.R., AND M.S., CHILDREN

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01748
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        Appellant, J.S., has filed a motion for a twenty-day extension of time to file a brief. We
grant the motion and order appellant to file his brief by January 24, 2022. This is an
accelerated appeal of an order in a suit for termination of the parent-child relationship that must
be disposed of by this court within 180 days of the date the notice of appeal was filed in the trial
court. See TEX. R. JUD. ADMIN. 6.2. Because of the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court